



COURT OF APPEAL FOR ONTARIO

CITATION: Bernard v. Fuhgeh, 2020 ONCA 620

DATE: 20201001

DOCKET: M51686 (M51272)

Paciocco J.A.

BETWEEN

Marie Marielle Edith Bernard

Applicant (Responding Party)

and

William Ndze Fuhgeh

Respondent (Moving Party)

William Ndze Fuhgeh, acting in person

Marie Marielle Edith Bernard, acting in
    person

Heard: in writing

On appeal from the order of Justice Frederick
    L. Myers of the Divisional Court, dated January 13, 2020, with reasons reported
    at 2020 ONSC 2876.

COSTS ENDORSEMENT

[1]

Costs are awarded to the respondent in the
    amount of $768.40, inclusive of disbursements and all applicable taxes.

David
    M. Paciocco J.A.


